                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND


ASHLEY ALBERT, et al.,
                             Plaintiffs,

        v.                                             Civil Action No. 8:20-CV-1936

GLOBAL TEL*LINK CORP., et al.,

                             Defendants.



                                  [PROPOSED] ORDER

       UPON CONSIDERATION of the Motion to Seal License Agreement by Defendants

Global Tel*Link Corp., Securus Technologies, LLC, and 3CInteractive Corp, it is on this _____

day of ___________, 2020:

       ORDERED that the aforementioned Motion be, and hereby is, GRANTED; and it is

further ORDERED that the Clerk shall keep and maintain the License Agreement under seal.

       SO ORDERED.

                                               Hon. Paul W. Grimm
                                               U.S. District Judge
